DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 have been cancelled.  Thus, claims 18, 19, and 20 are presented for examination.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Demers et al. [U.S. Patent Publication 2016/0346056], discloses a carrier used for holding physiological measuring devices (paragraph 0032), compartments in a container where the compartments are stored in a carrier container (figure 3 and paragraph 0019), an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029), and an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029). However, no art or record discloses access, by one or more data processors, a tracking model that generates an elevated-usage signal in response to the presence data and the geographic location data where the model comprises a pre-specified usage threshold and generate the elevated-usage signal upon satisfying the pre-specified usage threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689